UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6181



ROBERT WATSON,

                                            Plaintiff - Appellant,

          versus

MICHAEL MOORE; GERALDINE MIRO; MR. NICHOLS;
MS. ROSS; MS. JOHNSON; JOHN SHU; D. L. SMITH;
MR. COHEN; FRED BROWN; SERGEANT JOHNSON;
CAPTAIN ALBRITTON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Dennis W. Shedd, District Judge. (CA-
96-3371-4-19BE)


Submitted:   May 1, 1997                     Decided:   May 8, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Watson, Appellant Pro Se. Sandra J. Senn, STUCKEY & SENN,
Charleston, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order, which dismissed

all Defendants except one and ordered service of complaint on the

remaining Defendant. We dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-
tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2